DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Asano (JPS 57-46172A) (as cited in applicant’s IDS).
Regarding Claim 1, Asano discloses a circuit for a light detection system [Fig 2], comprising: an optical detector diode having a cathode and an anode [#6 of Fig 2]; a switch electrically connected between the cathode of the optical detector diode and an electrical supply [#1, #11 of Fig 2]; a pixel receiver circuit electrically connected to the anode of the optical detector diode [#7, #9 of Fig 2]; and a capacitor electrically connected to the cathode of the detector diode and a ground potential of the pixel receiver circuit [#2, #12 of Fig 2; 0001; Page 2, Lines 5-20].
Regarding Claim 6,  method for operating a circuit of a light detector system [Fig 2], the circuit including an optical detector diode having a cathode and an anode [#6 of Fig 2], a switch electrically connected between the cathode of the optical detector diode and an electrical supply [#1, #11 of Fig 2], a pixel receiver circuit electrically connected to the anode of the optical detector diode [#7, #9 of Fig 2], and a capacitor electrically connected to the cathode of the detector diode and a ground potential of the pixel receiver circuit [#2, #12 of Fig 2] said method comprising: 
Regarding Claim 4, Asano also discloses wherein the control signal is configurable to charge the capacitor to a bias voltage of the optical detector diode during a non-acquisition period [0001; Page 2, Lines 5-20]
Regarding Claim 5, Asano also discloses wherein the control signal is configurable to isolate the capacitor from the electrical supply prior to an acquisition [0001; Page 2, Lines 5-20].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (JPS 57-46172A), as applied to claim 1 above, and further in view of Ritter (US 2011/0181254).
Regarding Claim 2, Asano does not explicitly teach – but Ritter does teach wherein the switch is a PMOS transistor with a gate coupled to a control circuit to receive a control signal [Fig 6; 0048-52]. It would have been obvious to modify the circuit of Asano to include a PMOS in order to better control the output voltage and the pixel resolution on reception.
Regarding Claim 3, Asano does not explicitly teach – but Ritter does teach wherein the control signal is configurable to allow the PMOS transistor to connect or disconnect the cathode 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645